Order entered October 3, 2013




                                           In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-13-00133-CV

                         SKY CAPITAL GROUP, LTD, Appellant

                                             V.

                              BOMBARDIER, INC., Appellee

                      On Appeal from the 44th Judicial District Court
                                  Dallas County, Texas
                           Trial Court Cause No. DC-08-02249

                                         ORDER
       The Court has before it appellee’s September 30, 2013 unopposed second motion for

extension of time to file appellee’s brief. The Court GRANTS the motion and ORDERS

appellee to file its brief by November 4, 2013. No further extensions will be granted absent a

showing of exceptional circumstances.


                                                    /s/   ELIZABETH LANG-MIERS
                                                          JUSTICE